Exhibit 10
 
Joint Venture Agreement


 
Party A: Greater China Media and Entertainment Corp. (Formerly AGA Resources,
Inc.), a company incorporated under the laws of the State of Nevada and trading
on the NASD OTCBB under symbol “GCME”.
 
 
Address: 10th Floor, Building A, Tongyongguoji Center 
 
 
No. 3 Jianguomenwai Road, Beijing China
 
 
Legal Representative: Wei, Xin
 
 
Position: Chairman
 
Party B: BEIJING NEW-ELEMENT CO. LTD., a company organized and existing under
the laws of People’s Republic of China.
 
Address: 9th Floor, Block #5, Diplomacy Apartment, ChaoWai,
 
 
Beijing, China
 
 
Legal Representative: Wang, Jun
 
 
Position: General Manager
 


Whereas:


Party A and Party B reached an agreement for mutual benefit and joint
development, both parties agree as follows:


1. Structure of Co-operation


1.1      A Joint Venture (JV) will be formed in Beijing China;
1.2      Registered Capital of the JV will be 1 million RMB, of which, 510,000
RMB of registered capital will be invested from Party A who will own 51% of the
JV, the rest will be invested from Party B who will own 49% of the JV;
1.3       Party B will also transfer all the signed marketing and promotion
commercial contracts (“Transferred Contracts”) to the JV.


2. Rights with respect to the Transferred Contracts
 
2.1      JV is the beneficial owner of the Transferred Contracts;


3. Rights and Obligations


3.1      Rights and Obligations of Party A

 
 

--------------------------------------------------------------------------------

 



3.1.1     Party A will invest 510,000 RMB as registered capital of the JV and
Party A will own 51% of the JV;
3.1.2     Party A will provide the required working capital according to the
JV’s Business Plan;
3.1.3     Party A will be in charge of JV’s accounting management;
3.1.4     The board of the JV will have 3 or 5 members. Party A has the right to
appoint 2 members if the board has 3 members or 3 members if the board has 5
members;
3.1.5      If the JV meets the profit projection in 3 years, Party A has the
option to acquire the 49% ownership of the JV from Party B for a price equal to
six times the average annual profit for the past 3 years.
3.1.6     If the JV meets the profit projection in 3 years, but Party B decided
to terminate this Agreement, Party A has the right to  require Party B to return
all the investment made by Party A;
3.1.7     Party A has the right to require Party B not to transfer its ownership
to any third party during the term of this Agreement, except for transferring
his ownership to Party A according to Section 3.1.5 of this Agreement;
3.1.8     Party A has the right to get cooperation from Party B in order to
comply with the annual audit requirements of the SEC, if any, and such
cooperation with include
       working with a PCAOB approved accounting firm retained by Party A which
is credentialed to practice before the SEC.
3.1.9      Party A has right not to distribute the profit to both parties within
the first 3 years;
3.1.10     Party A will issue 2 million new common shares of Party A  to  Jun
Wang, owner of Party B in an offering exempt from registration pursuant to
Regulation S under the
         Securities Act of 1933, as amended. The parties agree that these shares
will be restricted from trading for 2 years from the date hereof in accordance
with this Agreement.
        If the JV meets the profit projections for the first 2 years, the
restriction agreed to hereby with be removed and the shares will be entitled to
qualify for trading privileges 
                       pursuant to Rule 144 in accordance with the provisions
and limitations of that rule; otherwise, if the profit projections are not met,
Party A has the right to cancel the
              shares on a pro rata basis based on their market value and the
profit shortfall from projections and Jun Wang will surrender the certificates
for cancellation and not contest
                     the cancellation.


3.2. Rights and Obligations of Party B


3.2.1      Party B will invest 490,000 RMB as registered capital of the JV and
Party B will own 49% of the JV;
3.2.2     Party B is responsible for the daily operations;
3.2.3      Party B is responsible for ensuring all the operations will comply
with related rules and regulations in China. The JV will focus on marketing and
promotion events and activities for enterprises. Party B is responsible to
ensure the core management team will work for the JV for no less than 3 years;
3.2.4     If the JV meets the profit projection in 3 years, Party B has the
right to require Party A to acquire the 49% ownership of the JV from Party B for
a price equal to six times the average annual profit for the past 3 years;

 
 

--------------------------------------------------------------------------------

 



3.2.5     The board of the JV will have 3 or 5 members. Party B has the right to
appoint 1 member if the board has 3 members or 2 members if the board has 5
members;
3.2.6     Party B will not conduct business with any third party which will have
conflict interest with the JV;
3.2.7      Party B has the exclusive right with Party A to conduct marketing and
promotion business. Party A can not co-operate with any third party for
marketing and promotion business.


4. Time to set up the JV


4.1     Both parties will start submitting the required documents for setting up
the JV within one month after signing this Agreement.


5. Settlements of Disputes
All disputes among the Parties arising from this Agreement shall be settled
through friendly negotiation. In case no settlement can be settled through
negotiation, any Party has the right to submit such disputes to China
International Economic and Trade Arbitration Commission (CIETAC). And the
arbitration decision shall be final and binding on both parties. The expenses
for arbitration shall be borne by losing party unless otherwise stated by
Arbitration Commission.


6. Term of Agreement
This Agreement has a term of Twenty (20) years from the signing of this
Agreement.


7. General


7.1     This Agreement sets forth the entire agreement and understanding of the
parties in respect to the matters contained herein and supersedes all prior
agreements, arrangements and understandings relating thereto;
7.2      All of the terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of and be enforce-able by, the parties hereto;
7.3     This Agreement may be amended, modified, superseded or canceled, and any
of the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver of any party of any condition, or of the breach of
any term contained in this Agree-ment, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term of this Agreement. No party may
assign any rights, duties or obligations hereunder unless all other parties have
given their prior written consent;
7.4     If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions;
7.5      This Agreement and any amendment or modification of this Agreement may
be executed in several counterparts or by separate instruments
and all of such counterparts and instruments shall constitute one agreement,
binding on all of the parties hereto.



 
 

--------------------------------------------------------------------------------

 
 
8. Form of Signature


The parties hereto agree to accept a facsimile transmission copy of their
respective actual signatures as evidence of their actual signatures to this
Agreement and any amendment or modification of this Agreement; provided,
however, that each party who produces a facsimile signature agrees, by the
express terms hereof, to place, promptly after transmission of his or her
signature by fax, a true and correct original copy of his or her signature in
overnight mail to the address of the other party.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.
 
 
 
 

 
Party A: Greater China Media and Entertainment Corp.
     
Party B: BEIJING NEW-ELEMENT CO. LTD.
/s/ Xin Wei
    /s/Jun Wang

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Xin Wei     
Title: Chairman
    Name: Jun Wang
Title: General Manager








